Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022, has been entered.  



2. 	The amendment filed July 5, 2022, is acknowledged and has been entered. Claims 1 and 20 have been amended.



3.	Claims 1-5, 7-8, 11-16 and 18-20 are pending.  Claims 12-15 and 18 are withdrawn from further consideration, as being drawn to non-elected Groups.  Claims 1-5, 7-8, 11, 16 and 19-20 are under consideration. The species requirements have been withdrawn.



Grounds of Rejection Withdrawn


4.	Applicant's amendment has obviated or rendered moot the grounds of rejection set forth in the previous Office action.



New Grounds of Rejection

Claim Rejections - 35 USC § 112


5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


6.	Claims 1-5, 7-8, 11, 16 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This is a NEW MATTER rejection.

The amendment filed July 5, 2022, amended claims 1 and 20 to recite “wherein a serum albumin is fused to the C-terminus of the construct to sterically impair dimerization or multimerization of the antibody construct via the second binding domain to prevent activation of T cells in the absence of target cells”.


In the response, Applicant has indicated that the specification at page 3 fully supports these amendments.

In this case, it does not appear that the specification, including the claims and figures, as originally filed, provides written support for the language of the claims.

For example, the specification sets forth at page 3 that “The fusion of the albumin to the C-terminus of the T cell engaging antibody construct prevents the activation of T cells in the absence of target cells up to a concentration of 2mg/ml, at least up to 1 mg/ml, more preferably up to 500 ng/ml.”

Accordingly, the specification sets forth concertation limits and does not indicate that the fusion prevents activation of T cells at any and all concentrations as encompassed by the instant claims.
Therefore, given the apparent difference in the claims and that of the pertinent disclosures it is submitted that this clearly illustrates that such amendments have in fact introduced new concepts, thereby violating the written description requirement set forth under 35 U.S.C. §112, first paragraph. 
Otherwise these issues might be resolved if Applicant were to point to other disclosures in the specification, including the claims, as originally filed, which are believed to provide the necessary written support for the language of the instant claims. 
It is suggested that the instant rejection would be obviated by amending claims 1 and 20 to recite “wherein a serum albumin is fused to the C-terminus of the construct to sterically impair dimerization or multimerization of the antibody construct via the second binding domain to prevent activation of T cells in the absence of target cells up to a concentration of 2mg/ml of the bispecific single chain antibody construct”.



Conclusion

7.	No claim is allowed.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,						
Brad Duffy						
571-272-9935
					
/Brad Duffy/
Primary Examiner, Art Unit 1643
July 29, 2022